EXHIBIT 10.1

 

AMENDED AND RESTATED EXECUTIVE AGREEMENT

 

THIS AMENDED AND RESTATED EXECUTIVE AGREEMENT (the “Agreement”), made as of this
1ST day of January, 2003, is by and among DONALD J. TRUMP (the “Executive”),
TRUMP HOTELS & CASINO RESORTS, INC., a Delaware corporation (the “Company”), and
TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P., a Delaware limited partnership
(“THCR Holdings”), and TRUMP ATLANTIC CITY ASSOCIATES, a New Jersey general
partnership (“TAC”).

 

W I T N E S S E T H

 

WHEREAS, Executive has served as Chairman of the Board of the Company since its
inception as a public company in 1995 and as its President and Chief Executive
Officer since June, 2000, and has been compensated for serving as such pursuant
to the terms of an Executive Agreement, dated as of June 12, 1995, among
Executive, the Company and THCR Holdings (as amended prior to the date hereof,
the “Executive Agreement); and

 

WHEREAS, through a corporation owned by him, Executive has provided certain
consulting and marketing services to Trump’s Castle Associates, a subsidiary of
the Company, pursuant to a Services Agreement, dated December 28, 1993, which
expires on December 31, 2005 (the “Services Agreement”); and

 

WHEREAS, Executive agreed to an early termination of the Services Agreement in
order to facilitate the consummation of a refinancing of certain public debt
issues of the Company and its subsidiaries (the “Refinancing”); and

 

WHEREAS, the ongoing services of Executive and his association with the Company
are vital to the continued success and future prospects of the Company; and

 

WHEREAS, Executive, THCR Holdings and the Company heretofore entered into an
Amended and Restated Executive Agreement, dated as of April 10, 2003 (the “April
10 Agreement”), pursuant to which Executive agreed to serve as President and
Chief Executive Officer of the Company; and

 

WHEREAS, the parties hereto desire that Executive also agree to serve as the
President and Chief Executive Officer of TAC for no additional consideration as
contemplated by the April 10 Agreement; and

 

WHEREAS, the Company desires to secure the services of Executive on a long-term
basis and to memorialize the terms of employment of the Executive in this
amendment to the April 10 Agreement and restatement thereof; and

 

--------------------------------------------------------------------------------

WHEREAS, the Executive is willing to perform certain services on behalf of the
Company and THCR Holdings on the terms and conditions hereinafter provided;

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------

ARTICLE I

 

EMPLOYMENT; DUTIES

 

Section 1.1 Employment; Duties. The Company shall employ Executive, and
Executive hereby agrees to serve, as the President and Chief Executive Officer
of the Company. The Company shall recommend that Executive be nominated to serve
as a member of the Board of Directors of the Company and, if elected a director,
that he serve as its Chairman at all times during the term hereof. Executive
shall have such reasonable and customary powers and duties as are generally
associated with the positions of President and Chief Executive Officer of a
public company, as well as those conferred upon such offices and the position of
Chairman of the Board by the by-laws of the Company and resolutions of its Board
of Directors. In recognition of the fact that Executive has, and will continue
to have, diverse business interests in addition to those of the Company,
Executive shall not be required to devote any fixed amount of time to the
performance of his duties hereunder, but shall devote sufficient time to
discharge his duties hereunder responsibly and in a professional manner.
Executive agrees to serve as a director and executive officer of such
subsidiaries of the Company as the Board of Directors of the Company and
Executive may agree for no additional compensation. Executive hereby agrees to
serve as the President and Chief Executive Officer of TAC. Executive may perform
this Agreement from one or more locations within the United States that he
selects. Executive agrees that he will use his reasonable efforts to maintain
all Material Licenses. Nothing herein shall be construed as affecting the
obligations of Executive under the Contribution Agreement.

 

ARTICLE II

 

TERM

 

Section 2.1 Term. This Agreement shall be effective as of January 1, 2003 and
shall continue for an initial term of three years and thereafter for a
three-year rolling term which rolling term shall be automatically extended so
that the remaining term of this Agreement on any date after the initial three
year term is always at least three years. If during such rolling term either
party gives written notice to the other of its election not to continue
extending such term, then the term of this Agreement shall end three years from
the date on which such notice is given (except that Section 4.4 hereof shall
survive any such termination). The parties hereto acknowledge that the Services
Agreement was terminated as of December 31, 2002; provided, however, that any
Incentive Fee under the Services Agreement (as defined therein) earned in 2002
that is payable in 2003 shall remain payable.

 

--------------------------------------------------------------------------------

ARTICLE III

 

COMPENSATION; BENEFITS

 

Section 3.1 (a) Annual Base Compensation. The Executive shall be paid an annual
base salary of $1,500,000 (the “Annual Base Compensation”). The Annual Base
Compensation shall be payable to Executive monthly in accordance with the
regular payroll practices of the Company.

 

(b) Additional Fixed Compensation. In addition to Annual Base Compensation,
Executive shall be paid additional fixed compensation of $1,500,000 per year
(“Additional Fixed Compensation”) for each year beginning with 2003 that the
Consolidated EBITDA of the Company is at least $270,000,000 (“Minimum EBITDA”).
Minimum EBITDA is subject to adjustment as provided in subsection (d) below.
Additional Fixed Compensation shall also be paid monthly in twelve equal
installments; provided, however, that if the Board of Directors of the Company
shall determine, in its good faith reasonable judgment, that the Company’s
Consolidated EBITDA for the current year will not equal or exceed the Minimum
EBITDA then the monthly payment thereof shall cease until such time as the Board
of Directors shall determine that the Minimum EBITDA will be achieved, at which
time the monthly payments shall resume and prior arrearages shall be paid
promptly. If, for any year, it shall be determined by March 31 of the next
ensuing year that the Minimum EBITDA was not achieved for the prior year, then
Executive shall promptly repay all amounts previously paid to him in respect of
the Additional Fixed Compensation for such year, without interest. Until such
time as Executive makes such repayment, Additional Fixed Compensation for the
current year shall accrue but shall not be paid.

 

(c) Incentive Fee. In addition to Annual Base Compensation and Additional Fixed
Compensation, Executive shall also be paid annual incentive compensation equal
to 5.0 percent (5%) of the amount by which the Consolidated EBITDA of the
Company for any year exceeds Minimum EBITDA for such year (the “Incentive Fee”).

 

If the Company’s Consolidated EBITDA for any fiscal year does not exceed Minimum
EBITDA for such fiscal year, then the Incentive Fee for such year shall be $0.
If the Company’s Consolidated EBITDA is less than Minimum EBITDA for a given
year, such deficiency shall not be carried forward to reduce or increase the
Minimum EBITDA for the following year. Minimum EBITDA is subject to adjustment
only as provided in Section 3.1(d) or Section 4.13 hereof.

 

The Incentive Fee if and when earned with respect to any year or portion
thereof, shall be payable to Executive within thirty (30) days after submission
by the Company to the New Jersey Casino Control Commission (the “Casino Control
Commission”) of an annual report reflecting the consolidated results of
operations of the Company for such year.

 

(d) The parties hereto agree that the Minimum EBITDA of $270 million set forth
above in subsection (a) is based upon the operations of THCR and its
subsidiaries existing as of

 

--------------------------------------------------------------------------------

January 1, 2003. The parties agree to negotiate in good faith to adjust Minimum
EBITDA either upwards or downwards, as appropriate, to reflect any new casino
gaming operations of THCR and its subsidiaries undertaken after January 1, 2003,
or the sale of any operations after such date.

 

Section 3.2 Expenses. Within ten (10) business days after presentation of
expense vouchers in such detail as may be necessary under applicable rules or
regulations of the Internal Revenue Service, or as otherwise may reasonably be
requested by the Company, the Company shall reimburse the Executive for all
reasonable and sufficiently documented expenses incurred by the Executive in
connection with this Agreement. Executive shall also be reimbursed for amounts
paid by him or a corporation owned by him in respect of expenses relating to his
New York staff that are related to the performance by Executive of this
Agreement.

 

Section 3.3 Fringe Benefits and Air Travel. During the term hereof, Executive
shall be entitled to fringe benefits and perquisites in accordance with the most
favorable plans, practices, programs and policies of the Company as in effect at
the time with respect to other senior executives of the Company.

 

Section 3.4 Office and Support Services. During the term, Executive shall be
entitled to office space, and to secretarial and other support services, at
least equal to the most favorable of such as provided with respect to other
senior executives of the Company.

 

Section 3.5 Other Benefits. Executive shall be eligible to participate in any
and all other benefit plans of the Company for which senior executive employees
are eligible.

 

ARTICLE IV

 

DEFINITIONS – ADDITIONAL PROVISIONS

 

Section 4.1 Certain Definitions. For purposes of this Agreement, the following
terms shall have the following meanings:

 

“Consolidated EBITDA” means, with respect to the Company and its consolidated
subsidiaries, for any period, an amount equal to the sum of (i) the net income
(or loss) of the Company and its consolidated subsidiaries for such period
determined in accordance with generally accepted accounting principles,
consistently applied, excluding any extraordinary, unusual or non-recurring
gains or losses, plus (ii) all amounts deducted in computing such net income (or
loss) in respect of interest (including the imputed interest portions of rentals
under capitalized leases), depreciation, amortization and taxes based upon or
measured by income, plus (iii) other non-cash charges arising from market value
adjustments and adjustments pertaining to contributions of deposits in each case
in respect of CRDA Bonds. Additional Fixed Compensation and Incentive Fee for a
given year shall not be deducted in determining net income of the Company for
such year for purposes of this Section 4.1.

 

--------------------------------------------------------------------------------

“Contribution Agreement” means the Contribution Agreement among THCR Holdings,
Donald J. Trump, THCR/LP and Trump Casinos, Inc., as amended.

 

“Material License” means the casino gaming licenses and qualifications referred
to in Sections 4.6, 4.7 and 4.8 hereof and any other license or qualification
that Executive is required to obtain with respect to any new jurisdiction in
which the Company or its subsidiaries conduct casino gaming activities in the
future.

 

“Subsidiary” or “subsidiary” means: a corporation a majority of whose voting
stock is at the time, directly or indirectly, owned by such person, by such
person and one or more subsidiaries of such person or by one or more
subsidiaries of such person; any other person (other than a corporation) in
which such person, one or more subsidiaries of such person, or such person and
one or more subsidiaries of such person, directly or indirectly, at the date of
determination thereof have a majority ownership interest; or a partnership or
limited liability company in which such person or a subsidiary of such person
is, at the time, general partner or a managing member and has a majority
ownership interest.

 

Section 4.2 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICTS OF LAWS.

 

Section 4.3 Confidential Information. Neither the Company nor Executive shall
disclose or permit the disclosure of any information deemed confidential by
either of them except (i) to the directors, officers, agents, employees or
representatives of the company and THCR Holdings and their subsidiaries; (ii) if
required by a court of competent jurisdiction or other governmental agency or
body or otherwise required by law or legal process; or (iii) to the extent
reasonably required to perform the Agreement.

 

Section 4.4 Indemnification.

 

(a) The Executive shall be indemnified and held harmless by the Company and THCR
Holdings in his capacity as a director and officer of the Company (and any of
its subsidiaries of which Executive is a director or officer) to the full extent
permitted by the Delaware General Corporation Law.

 

(b) The Company shall continue to maintain in full force and effect director and
officer liability insurance for the benefit of Executive consistent with its
current practices.

 

(c) The provisions of this Section 4.4 shall survive the expiration of the Term
of employment of Executive for any reason for 10 years thereafter or such longer
period as the Company maintains such insurance for the benefit of past directors
and officers.

 

Section 4.5 Notices. All notices to be given hereunder shall be given in writing
and shall be deemed given when delivered by messenger (including delivery by
overnight express delivery services) or by first-class U.S. mail, with postage
prepaid, registered or

 

--------------------------------------------------------------------------------

certified, and if intended for the Company, THCR Holdings or TAC, delivered or
addressed to the following addresses (or at such other address for a party as
shall be specified by like notice):

 

Trump Hotels & Casino Resorts, Inc.

Trump Hotels & Casino Resorts Holdings, L.P.

Trump Atlantic City Associates

 

1000 Boardwalk at Virginia

Atlantic City, NJ 08401

Attention: Robert M. Pickus, Esq.

 

and if intended for the Executive, delivered or addressed to:

 

Donald J. Trump

The Trump Organization

725 Fifth Avenue

New York, New York 10022

 

Section 4.6 New Jersey Casino Control Act. The Executive has been found
qualified by the New Jersey Casino Control Commission as a natural person
qualifier of Trump Plaza Associates. Performance of Executive’s duties as
chairman of the board and president and chief executive officer of the Company
requires his continuing qualification as a natural person qualifier of Trump’s
Castle Associates, LP, Trump Plaza Associates and Trump Taj Mahal Associates.
The Executive agrees to take all steps necessary to maintain his qualification
as a natural person qualifier of such entities in a timely manner.

 

Section 4.7 Indiana Riverboat Gambling Act. The Executive has been found
suitable by the Indiana Gaming Commission as a key person of Trump Indiana, Inc.
Performance of Executive’s duties as Chairman of the Board of the Company
requires a continuing finding of suitability as a key person of Trump Indiana,
Inc. The Executive agrees to take all steps necessary to maintain his
suitability in a timely manner.

 

Section 4.8 National Indian Gaming Commission. The National Indian Gaming
Commission has found Executive suitable as a key person of THCR Management
Services, LLC. Executive agrees to take all steps necessary to maintain this
suitability in a timely manner.

 

Section 4.9 Limitations on Rights of Third Parties. Except as otherwise set
forth herein, nothing in this Agreement is intended or shall be construed to
confer upon or give any Person, other than the parties hereto and their
respective successors, any rights or remedies under or by reason of this
Agreement or any transaction contemplated hereby.

 

Section 4.10 Assignments. This Agreement (other than the right of the Executive
to receive payments hereunder) is not assignable and any purported assignment or
other transfer of rights or obligations under this Agreement shall be void and
of no effect.

 

--------------------------------------------------------------------------------

Section 4.11 No Joint Venture or Company. Nothing expressed or implied in this
Agreement is intended or shall be construed to create or establish a joint
venture or a partnership between the parties hereto.

 

Section 4.12 Amendments. This Agreement may not be amended, modified, altered or
waived, in whole or in part, except by a subsequent writing signed by the
parties hereto. No amendments may be made to this Agreement without the prior
approval of the Compensation Committee of the Company.

 

Section 4.13 Termination. Except as provided in Section 2.1, this Agreement may
be terminated by the Company and THCR Holdings only in the event that Executive
fails to maintain the licenses and qualifications referred to in Sections 4.6,
4.7 and 4.8 hereof and such failure has a material adverse effect on the Company
and its subsidiaries taken as a whole. Executive may terminate this Agreement as
provided in Section 2.1 or in the event of a material breach hereof by the
Company or THCR Holdings. The provisions of Section 4.4 hereof shall survive
termination of this Agreement for any reason for ten years. If this Agreement is
terminated as of any date other than December 31 of any year, then the
Consolidated EBITDA amounts specified an Sections 3.1(b) and 3.1(c) shall be
adjusted ratably downward to reflect the actual number of days elapsed in the
year of termination to the date of termination and the amount payable under such
Section 3.1(b) shall be similarly adjusted. In the event of a termination of
this Agreement by any party, the amount of any Additional Fixed Compensation
(adjusted, if appropriate) shall be paid to Executive within 30 days of
termination and the amount of any Incentive Fee (adjusted, if appropriate) shall
be made paid as soon as practicable, but in no event later than 90 days after
termination.

 

Section 4.14 Limitation on Damages. Neither party shall be liable to the other
party for any consequential damages resulting from a breach of this Agreement.

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

DONALD J. TRUMP

/s/    DONALD J. TRUMP        

--------------------------------------------------------------------------------

 

TRUMP HOTELS & CASINO RESORTS, INC.

By:  

/s/    ROBERT M. PICKUS        

 

--------------------------------------------------------------------------------

                Authorized Officer

 

TRUMP HOTELS & CASINO RESORTS HOLDINGS, L.P.

By:

 

Trump Hotels & Casino Resorts, Inc.

its general partner

By:

 

/s/    ROBERT M. PICKUS        

 

--------------------------------------------------------------------------------

                Authorized Officer

 

TRUMP ATLANTIC CITY ASSOCIATES

By:

 

Trump Hotels & Casino Resorts Holdings, L.P.

Trump Hotels & Casino Resorts, Inc.

its general partner

By:

 

/s/    ROBERT M. PICKUS        

 

--------------------------------------------------------------------------------

                Authorized Officer

 